Citation Nr: 1621440	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Entitlement to a rating in excess of ten percent for degenerative joint disease of the cervical spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988 and from January 1991 to May 1994. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In an October 2012 VA Form 9, the Veteran requested unemployability benefits.  This document was treated as the Notice of Disagreement (NOD) for claim for entitlement for a rating in excess of ten percent for degenerative joint disease of the cervical spine.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The Veteran appeared at a video conference at the RO in March 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

A review of the record indicates that the Veteran testified at his hearing in March 2016 that his degenerative joint disease of the cervical spine has worsened since his last VA examination in May 2012.  Records from the Topeka VA Medical Center (VAMC) in March 2015 show that the Veteran was experiencing increased pain in his neck pain.  Methocarbamol, a muscle relaxer, was added to his treatment and there was an increase in the prescription for Tramadol, a painkiller.  Given this allegation of worsening and the nearly 4 years that have elapsed since the Veteran's last VA examination for this condition, a contemporaneous VA medical examination is warranted.  

Further, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran implied in the October 2012 VA Form 9, which was treated as a NOD, that he is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist in regard to a claim for entitlement to TDIU.

2. Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of his degenerative joint disease of the cervical spine.  Any indicated studies or diagnostic test should be performed and all clinical findings must be reported in detail. 



3. Thereafter, readjudicate the Veteran's claim(s).  If any determination is unfavorable to the Veteran, he and his representative should be furnished a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




